DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won Yun Jae et al.  (KR20140085199; hereinafter referred to as Won) in view of Lee Hye Won (KR20130049291; hereinafter referred to as Lee).
With regard to Claims 1 and 12, Won discloses in Figs. 1-7 a device and associated method comprising a battery (250) charged by using received power; and a wireless power transmitting and information receiving device (100) for receiving sensor data from a pressure sensor (200) (see paragraphs [0001], [0029] and [0041], and figures 1 and 7).  However, Won does not discloses a speed sensor for receiving power supplied from a battery, and measuring the rotational speed of a wheel bearing so as to generate a speed signal.  Lee teaches the wheel speed sensors (410), which belongs to the same technical field, respectively provided at a plurality of wheels so as to detect the speed of each wheel and transmit the same to an electronic control device (500) (see paragraph [0072], and figure 1).  Therefore, it would be obvious to a person skilled in the art to Implement the wheel speed sensors as taught by Lee in the device of Won for monitoring the speed without using the hard wire cable.
With regard to Claims 2 and 13, the recitation “wherein a transmission period of the speed signal is 50 μs or less”, could be derived through a design change from the transmitting/receiving antenna (110), disclosed in document Dl, receiving the sensor data from the pressure sensor (200) (see paragraph [0039], and figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to set the transmission period of the speed signal at a certain range as well as 50 μs or less for meeting the specific condition of the particular application.  Therefore, the claims would be obvious in view of the cited references.
With regard to Claims 3 and 14, the recitation “a self-generator configured to be able to generate power from rotation of the wheel bearing and charge the battery using the generated power” is also rendered the claims obvious.  An independent power generator capable of generating the power by the rotation of the wheel bearing and charging the battery by using the power could be readily derived from the feature disclosed by Lee, wherein electric energy charged in a battery (100) is produced by converting, into alternating current electric energy, the rotating power of an engine, and the rotating power of a motor for applying braking to the plurality of wheels and converting the converted alternating current electric energy into direct current electric energy through a regulator (see paragraph [0039], and figure 1). Therefore, the claims would be obvious in view of the cited references.
Claims 4-9 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Won and Lee, as applied to claims 1-3 and 12-14 above, and further in view of Han Jae Uk (KR20130014215; hereinafter referred to as Han).
With regard to Claims 4 and 15, the recitation “an external power supply module configured to supply power to the battery” is also rendered the claims obvious.  An external power module for supplying the power to the battery could be readily derived from the auxiliary charging unit (70), disclosed by Han which belongs to the same technical field as Won and Lee, supportively charged with electric current generated in a solar power generation module (60), so as to apply the same to a battery (10) according to a control signal of a control unit (40), thereby supportively charging the battery (10) (see paragraph [0026], and figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the external power supply module configured to supply power to the battery set as taught by Han in the sensor device of Won and Lee for recharging the battery from the low cost energy source in order to save money.  Therefore, the claims would be obvious in view of the cited references.
With regard to Claims 5 and 16, the recitation “wherein: the external power supply module comprises a capacitor capable of storing the power generated by the self-generator; and the capacitor is configured to charge the battery when an output current of the self-generator is less than or equal to a predetermined value” is also rendered the claims obvious.  Han teaches the external power module further includes a condenser (AKA a capacitor) capable of storing the power generated by means of the independent power generator; and the condenser is provided to charge the battery when an output current of the independent power generator is a predetermined value or less, could be derived through a design change from the vehicle battery charging device, charging the auxiliary charging unit (70) in advance by using the solar power generation module (60), and supplying, to the battery (10), the power charged in the auxiliary charging unit (70) in advance so as to charge the battery (10) when the charge of the battery (10) is a set charge or less (see paragraph [0040], and figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the capacitor for storing the power generated by the external power supply module and then providing power to charge the battery when an output current of the independent power generator is at a predetermined value or less.  Therefore, the claims would be obvious in view of the cited references.
With regard to Claims 6 and 17, the recitation “wherein: the external power supply module further comprises a first wireless power transceiver connected to the capacitor and configured to transmit the power of the capacitor in a wireless manner; and the vehicle speed sensor device further comprises a second wireless power transceiver configured to receive the power from the first wireless power transceiver provided in the external power supply module in a wireless manner and charge the battery using the received power” is also rendered the claims obvious.  The external power module further includes a first wireless power transceiver connected to the condenser and wirelessly transmitting the power of the condenser; and a second wireless power transceiver of a vehicle speed sensor device wirelessly receives the power from the first wireless power transceiver included in the external power module and charges the battery by using the received power, could be derived through a design change from the feature, as disclosed by Won, of charging the battery of the pressure sensor by transmitting the energy to the pressure sensor used in the vehicle TPMS by a wireless power transmission method using a magnetic field (see paragraph [0014]). Therefore, the claims would be obvious in view of the cited references.
With regard to Claims 7 and 18, the recitation “wherein the self-generator is configured to charge the battery using the generated power when a charging level of the battery is less than or equal to a predetermined level and charge the capacitor using the generated power when the charging level of the battery exceeds the predetermined level” is also rendered the claims obvious.   Han teaches the independent power generator is provided to charge the battery by using the generated power when a charge level of the battery is a predetermined level or lower, and to charge the condenser by using the generated power when the charge level of the battery exceeds the predetermined level, could be readily derived from the step of finishing charging when the charge of the battery (10) exceeds a set charge, whereas controlling an auxiliary charge so as to apply, to the battery (10), the power pre-charged in the solar power generation module (60) when the charge of the battery (10) is the set charge or less, thereby charging the battery (10) (S50) (see paragraph [0039] and figure 5).  Therefore, the claims would be obvious in view of the cited references.
With regard to Claims 8 and 19, the recitation “wherein the external power supply module comprises one or more energy harvesting parts configured to convert an ambient energy source into power and store the converted power in the capacitor” is also rendered the claims obvious.  Note that wherein at least one energy harvesting unit of the external power module converts peripheral energy sources into the power and stores the converted power in the condenser, could be readily derived from the features disclosed by Han, wherein the solar power generation module (60) generates the electric energy, and the electric energy is applied to the auxiliary charging unit (70) and charged in the auxiliary charging unit (70) (see paragraph [0028], and figure 1).  Therefore, the claims would be obvious in view of the cited references.
With regard to Claims 9 and 20, the recitation “wherein the energy harvesting part comprises a piezoelectric element installed at a suspension and configured to generate power from a displacement of the suspension” is also rendered the claims obvious.  Note that wherein a piezoelectric element of the energy harvesting unit is mounted at a suspension and produces the power from the displacement of the suspension, could be derived through a design change from the feature disclosed in document D2, wherein the electric energy charged in the battery (100) is produced by converting, into the alternating current electric energy, the rotating power of the engine and the rotating power of the motor for applying braking to the plurality of wheels, and converting the converted alternating current electric energy into the direct current electric energy through the regulator (see paragraph [0039], and figure 1).  Therefore, the claims would be obvious in view of the cited references.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        July 5, 2022